Citation Nr: 1428459	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  11-00 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to an initial compensable rating for residuals of lung cancer, status post left upper lobectomy. 

2. Entitlement to an increased rating for tinnitus, currently rated at 10 percent disabling. 

3. Entitlement a compensable rating for bilateral hearing loss. 

4. Entitlement to service connection for high blood pressure.  

5. Entitlement to service connection for skin cancer. 

6. Entitlement to a total disability for individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active military duty from September 1966 to September 1969. 

These issues come before the Board of Veterans' Appeals (Board) on appeal from different rating actions of the Department of Veterans Affairs Regional Office (RO) in Louisville, Kentucky. In June 2010, the RO granted a claim for service connection for lung cancer residuals and assigned a noncompensable rating. In April 2013, the RO denied increased ratings for tinnitus and bilateral hearing loss as well as denied claims of service connection for skin cancer, high blood pressure, and TDIU; the finality of this rating is discussed in the remand below. 

The Veteran filed a claim for entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling in June 2013. There is no indication that this claim has been adjudicated by the Agency of Original Jurisdiction (AOJ). This matter is referred to the AOJ for appropriate action. 

The Veteran withdrew his request for a Board hearing in June 2014. 

The issues of entitlement to an increased rating for tinnitus and a compensable rating for bilateral hearing loss; entitlement to service connection for high blood pressure and skin cancer; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDING OF FACT

The Veteran withdrew his appeal of the initial rating for residuals of lung cancer, status post left upper lobectomy in a signed statement in June 2014. 


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the initial rating for residuals of lung cancer, status post left upper lobectomy have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2013). Withdrawal may be made by the appellant or by his or her authorized representative in writing. 38 C.F.R. § 20.204(b). 

In the present case, the Veteran withdrew the claim of an initial compensable rating for service-connected residuals of lung cancer, status post left upper lobectomy in a June 2014 signed statement. There remain no allegations of errors of fact or law for appellate consideration. The Board does not have jurisdiction to review this appeal, and it is dismissed. 


ORDER

The appeal with regard to entitlement to an initial compensable rating for residuals of lung cancer, status post left upper lobectomy is dismissed. 


REMAND

The April 2013, rating decision denied entitlement to an increased rating for tinnitus and a compensable rating for bilateral hearing loss; entitlement to service connection for high blood pressure and skin cancer; and entitlement to a TDIU. The Veteran filed several claims on a Fully Developed Claim from (VA Form 21-526 EZ) in August 2011. The April 2013 rating decision (available on VBMS) did not mention that it was provisional, but the code sheet noted it as a "provisional rating." Notice to the Veteran was sent on May 17, 2013 (see Virtual VA). The Veteran filed a notice of disagreement (NOD) with this rating in June 2013 specifically referencing the May 17, 2013 letter. 

The RO sent a letter to the Veteran in August 2013 stating that the April 2013 rating was provisional, meaning not final, and the June 2013 NOD was not accepted. 

In Sellers v. Shinseki, 25 Vet. App. 265 (2012), the United States Court of Appeals for Veterans Claims (Court) held that a rating decision sent to the Veteran and later determined by the RO to be a "draft decision" was actually binding. The Court held that the determinative factor in whether a decision was promulgated was whether the Veteran had actually received the decision. Sellers, 25 Vet. App. at 277-278. "... [W]here a claimant demonstrates actual receipt of an RO decision and notice from either the RO or his representative, there is no question whether such notice is effective and binding on VA ..." Sellers, 25 Vet. App. at 277. 

Here, the Veteran received the April 2013 rating decision, as shown by the timely NOD. The rating decision contained notice of the actions taken. The Board finds the April 2013 was final and binding. The June 2013 NOD is therefore valid. A statement of the case (SOC) should be issued. See Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

Issue a SOC with regard to the issues of entitlement to an increased rating for tinnitus and a compensable rating for bilateral hearing loss; entitlement to service connection for high blood pressure and skin cancer; and entitlement to a TDIU. These issues should not be returned to the Board, unless there is a timely substantive appeal. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013). 




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


